United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
NATIONAL GUARD, Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Erik B. Blowers, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0920
Issued: September 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 25, 2019 appellant, through counsel, filed a timely appeal from a January 18,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a cervical spine
condition causally related to the accepted February 7, 2014 employment incident.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On March 14, 2014 appellant, then a 44-year-old air traffic control specialist, filed a
traumatic injury claim (Form CA-1) alleging that on February 7, 2014 he experienced pain in his
left shoulder after rotating a jack handle moving a large piece of equipment while in the
performance of duty. He stopped work on March 3, 2014 and returned to work on
March 17, 2014.4
A magnetic resonance imaging (MRI) scan, obtained on February 27, 2014, revealed a
large left posterolateral and foraminal disc herniation at C6-7 compressing the left C7 nerve root
and ventral cord.
On March 3, 2014 Dr. Leo Spector, a Board-certified orthopedic surgeon, noted that
appellant had experienced severe neck pain radiating into his left upper extremity after doing
routine exercises in January 2014. He indicated that a cervical spine MRI scan showed a large C67 left disc herniation compressing the left C7 nerve root. Dr. Spector diagnosed a left herniated
nucleus pulposus at C6-7 with left C7 radiculopathy and recommended surgery.
By decision dated February 4, 2015, OWCP denied appellant’s claim for a traumatic injury
finding that the medical evidence of record was insufficient to establish a diagnosed medical
condition causally related to the accepted February 7, 2014 employment incident.
In a February 24, 2015 report, Dr. Spector indicated that he had treated appellant beginning
March 3, 2014 for a herniated disc at C6-7 requiring surgery. He advised that his physician
assistant had obtained a history of a prior rotator cuff surgery in March 2013 after which he
resumed normal exercises. While rotating equipment at work, appellant experienced left scapular
pain. Dr. Spector opined that the employment incident contributed to his disc herniation and that
he had “an asymptomatic preexisting condition made symptomatic by a work-related injury.”
On March 11, 2015 appellant requested reconsideration.
By decision dated April 23, 2015, OWCP denied modification of its February 4, 2015
decision finding that Dr. Spector’s opinion was speculative and thus insufficient to show that
appellant sustained an employment-related condition on February 7, 2014.
3

Docket No. 17-0490 (issued June 27, 2017).

4

Appellant received treatment from a physician assistant following his injury.

2

In a report dated March 16, 2016, Dr. William A. Somers, a Board-certified orthopedic
surgeon, reviewed appellant’s history of a left rotator cuff condition in 2002 and a left rotator cuff
repair in 2013. Dr. Somers noted that he had returned to his usual employment following his
rotator cuff repair with no neck, upper back, or left arm symptoms until February 2014, when he
used a lever on a mechanical device and “felt a twinge in the posterolateral cervical spine region.”
He diagnosed a herniated nucleus pulposus at C6 with radiculopathy either caused or aggravated
by the February 2014 injury, degenerative cervical disc disease aggravated by the February 2014
injury, and residual fine motor dexterity loss due to the February 2014 injury.
On March 17, 2016 appellant requested reconsideration. He argued that the opinion of
Dr. Somers was sufficient to meet his burden of proof or require further development.
By decision dated December 15, 2016, OWCP denied modification of its April 23, 2015
decision finding that Dr. Somers’ opinion was insufficiently rationalized to establish that appellant
sustained an injury on February 7, 2014.
Appellant appealed to the Board. By decision dated June 27, 2017, the Board affirmed the
December 15, 2016 decision.5 The Board found that the medical evidence of record was
insufficient to establish that appellant had sustained a cervical condition caused or aggravated by
the accepted February 7, 2014 employment incident.
In a report dated March 19, 2018, Dr. Tuan Huynh, who specializes in family medicine,
evaluated appellant for continued complaints of neck pain radiating into his elbow and hand. He
noted that his symptoms began on February 7, 2014 when he “injured his neck as a result of turning
a lever to jack up a large piece of equipment.” Dr. Huynh opined that appellant had herniated a
cervical disc performing “an extremely physically stressful task” in the course of his employment.
He described the mechanism of intervertebral disc degeneration, noting that it usually occurred
with age and was asymptomatic. Dr. Huynh advised that a disc herniation primarily occurred with
trauma. He found that appellant’s disc herniation resulted from a “torsional injury due to his
strenuous lifting injury as he was trying to turn the level to jack up a heavy piece of equipment.”
Dr. Huynh opined that his disc would have remained asymptomatic absent jacking up the
equipment, and concluded that he “herniated his C6 disc in his cervical spine as a direct result of
straining to turn a lever to lift a large piece of equipment.” He diagnosed cervical disc disorder at
C6-7 with radiculopathy.
On May 2, 2018 appellant, through counsel, requested reconsideration based on the
March 19, 2018 report of Dr. Huynh.
By decision dated July 31, 2018, OWCP denied modification. It found that Dr. Huynh had
not adequately distinguished appellant’s preexisting condition and the diagnosed condition that he
related to the accepted employment incident.

5

Supra note 3.

3

On October 22, 2018 Dr. Huynh indicated that he had reviewed OWCP’s July 31, 2018
decision and the reports from Dr. Somers. He described intervertebral discs and the mechanisms
causing disc herniations. Dr. Huynh related:
“Again, considering the specific actions conveyed by [appellant] on February 7,
2014 that included rotating a jack handle for approximately five minutes while
jacking up a large piece of equipment, an understanding of the biomechanics of this
injury, the resulting diagnosed conditions, the confirmatory diagnostic studies, the
concurring opinion of Dr. William Somers specifically on this issue, his prior
asymptomatic condition and immediate symptoms identified thereafter all lead me
to the conclusion that this work activity caused his disc herniation. I made this
finding to a high degree of medical certainty, I have supported my medical rationale
with both diagnostic and clinical findings and have no doubt that the injury was
caused by the work activities.”
Dr. Huynh indicated that he had considered appellant’s prior rotator cuff injury. He
concluded that his “herniation was directly caused by a torsional injury due to his strenuous lifting
as he was trying to turn the lever to jack up a heavy piece of equipment.” He diagnosed cervical
disc disorder with radiculopathy of the cervicothoracic region and at C6-7.
On October 24, 2018 appellant, through counsel, requested reconsideration. He noted that
the March 19 and October 22, 2018 reports from Dr. Huynh were rationalized and thorough and
thus sufficient to establish causation.
By decision dated January 18, 2019, OWCP denied modification of its July 31, 2018
decision.
On appeal counsel contends that OWCP failed to discuss Dr. Huynh’s March 19, 2018
report and erred in finding that his opinion was not rationalized.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.7 These are the essential elements of each and every compensation claim,

6

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
7
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).

4

regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To determine whether a federal employee has sustained a traumatic injury in the performance of
duty, it first must be determined whether fact of injury has been established. Fact of injury consists
of two components that must be considered in conjunction with one another. The first component
is whether the employee actually experienced the employment incident that allegedly occurred.9
The second component is whether the employment incident caused a personal injury.10
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.11 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.12
ANALYSIS
The Board finds that this case is not in posture for decision.
On prior appeal, the Board reviewed the evidence before OWCP at the time it issued its
December 15, 2016 decision and found that it was insufficient to establish that appellant sustained
an injury causally related to the accepted February 7, 2014 employment incident. The Board’s
review of the previously submitted medical evidence of record is res judicata absent further review
by OWCP under section 8128 of FECA and therefore the prior evidence need not be addressed
again in this decision.13
Following the Board’s June 27, 2017 decision, appellant, through counsel, requested
reconsideration and submitted additional medical evidence. On March 19, 2018 Dr. Huynh
diagnosed cervical disc disorder at C6-7 with radiculopathy. He attributed appellant’s herniated
disc at C6 to a torsional injury that occurred when he tried to jack up heavy equipment on
February 7, 2014. Dr. Huynh noted that he had a preexisting cervical degenerative condition
which he advised would have remained asymptomatic absent the accepted employment incident.
On October 22, 2018 Dr. Huynh related that he had reviewed the reports from Dr. Somers.
He discussed how trauma resulted in disc herniations. Dr. Huynh discussed appellant’s rotation
of a jack handle for around five minutes moving a piece of equipment. He opined that the history
of injury, the mechanics of his actions using the jack handle, the diagnostic studies, immediate
8

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

See G.H., Docket No. 18-989 (issued January 3, 2019).

10

Id.

11

L.D., Docket No. 17-1581 (issued January 23, 2018).

12

H.B., Docket No. 18-0781 (issued September 5, 2018).

13

W.C., Docket No. 18-1386 (issued January 22, 2019).

5

symptoms, and previously asymptomatic condition supported that the accepted employment
incident caused his disc herniation. Dr. Huynh explained that disc degeneration commonly
resulted from age as opposed to a disc herniation that usually resulted from trauma. He opined
that appellant’s cervical disc herniation directly resulted from a torsional injury caused by
strenuous exertion turning the lever on a jack. He diagnosed cervical disc disorder with
radiculopathy of the cervicothoracic region and at C6-7.
The Board finds that the medical opinion of Dr. Huynh is based upon a complete factual
history and medical background, is supported by reasonable medical certainty, and provides a
sufficient level of medical rationale explaining the nature of the relationship between the diagnosed
conditions and the accepted employment incident.14 While his reports are insufficiently
rationalized to meet appellant’s burden of proof to establish his claim, they raise an uncontroverted
inference between his cervical disc herniation and the identified employment factor and are
sufficient to require OWCP to further develop the medical evidence and the case record.15
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility to see that justice is done.16 The nonadversarial policy of proceedings under FECA
is reflected in OWCP’s regulations at section 10.121.17 On remand, OWCP should refer appellant
and the medical evidence of record to an appropriate specialist to obtain a rationalized opinion
regarding whether he sustained a cervical condition causally related to the accepted February 7,
2014 employment incident.18 After such further development as OWCP deems necessary, it shall
issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

14

Id.

15

C.W., Docket No. 19-0231 (issued July 15, 2019).

16

X.V., Docket No. 18-1360 (issued April 12, 2019); Jimmy A. Hammons, 51 ECAB 219 (1999).

17

20 C.F.R. § 10.121.

18

M.K., Docket No. 17-1140 (issued October 18, 2017).

6

ORDER
IT IS HEREBY ORDERED THAT the January 18, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: September 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

